Title: To Alexander Hamilton from Robert Morris, 10 June 1797
From: Morris, Robert
To: Hamilton, Alexander


Philada. June 10 1797
Alexander Hamilton Esqre n york
Dear Sir
I hold ten Shares in the Western Canal Navigation of new york on which there has been paid $1070, and a Call of $25 ⅌ Share was due the 1st May last & remains to be paid with 6 ⅌ Ct Interest from that time. I don’t know what State of Credit these Shares stand at present, but am confident they will be a most productive property hereafter. If you will take these Shares credit me for the amot I have paid & you make the Payment now due & answer such other Calls as the managers may make, you shall have them in part Payment of what I owe you. Mr Church begins already to threaten me with harsh measures but I hope to disarm him.
With great Esteem   I am Dr Sir   Yrs
RM
